Title: From John Adams to William Stephens Smith, 7 January 1814
From: Adams, John
To: Smith, William Stephens



Dear Sir
Quincy Jan 7th. 1814

I go farther than you in your Glooms I expect Detroit and Michigan will be again taken and all Perry fleet taken or burned
How far you go in your hopes of Peace I know not. Timeo Danaos et dona ferentes. Romans would not treat in adversity neither Gauls nor Hannibal, could intimidate Rome, nor terrify any one to pronounce the word Peace. America asleep and Britain awake thro the winter may produce a Winnowing next summer the Chaff will be separated from the Wheat, I hope. Be thankful that you are out of the scrape
We shall have a Whirlwind of Vengeance ere long, But what avails Investigations? You must go back fourteen years to discover the causes of our disasters

John Adams